Citation Nr: 1503534	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1995 to June 1998 and from December 2003 to November 2004, as well as additional National Guard and reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is related to his active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for tinnitus, VA's fulfillment of its duties to notify and assist need not be addressed at this time with respect to this claim.

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The evidence of record shows that the Veteran has a current diagnosis of tinnitus.  See April 2010 VA examination report (noting that the Veteran reported bilateral tinnitus).  With respect to the next element of direct service-connection, in-service incurrence of a disease or injury, in the August 2012 Statement of the Case, the RO conceded in-service hazardous noise exposure.  The crucial remaining inquiry is as to a nexus between the conceded in-service hazardous noise exposure and the Veteran's current tinnitus.

As noted above, the Veteran had two period of active duty service.  Service treatment records (STRs) are available for the first period (June 1995 to June 1998), but are incomplete for the second period (December 2003 to November 2004).  See January 2010 RO formal finding memorandum.  For the Veteran's second period of active service, very limited records are available and do not include entrance or separation examination reports.  Of record is an October 2004 Post Deployment Health Assessment, which noted that the Veteran served in Iraq.  This document included a negative response from the Veteran to a question of whether the Veteran had ringing of the ears at that time or whether he developed it at any time during deployment.  

In his October 2009 claim, the Veteran listed tinnitus as beginning "in service."  The April 2010 VA examination report noted that the Veteran reported that "[h]e first noticed the 'ringing' a couple years ago."  The examiner provided a negative opinion as to direct service connection and stated "[t]here were no complaints of hearing loss or tinnitus in the [V]eteran's records.  He claims his tinnitus has only been present for the past couple years."  In his October 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated "I never had ringing in my ears until Iraq."  In an August 2013 Informal Hearing Presentation (IHP), the Veteran's representative stated that "[t]he [V]eteran has consistently stated that he has suffered with tinnitus since service."  

Following a review of evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his active service, specifically to his in-service noise exposure.  Initially, the Veteran is competent to report the onset of tinnitus, as it is subject to lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As to the negative April 2010 VA opinion, the rationale provided relied on a lack of complaints of tinnitus in the Veteran's STRs and that the Veteran stated his tinnitus had "only been present for the past couple years."  Resolving reasonable doubt in the Veteran's favor, the reference in the April 2010 VA examination report to a "couple years" is a term of vague duration that could encompass the Veteran's second period of service (December 2003 to November 2004), which the Veteran subsequently referenced in his October 2012 VA Form 9 as the onset of his tinnitus. As a result, the remaining rationale in the negative April 2010 VA opinion relies on an absence of documented treatment in-service for tinnitus.  However, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As such, the Board finds the rationale provided by the April 2010 VA opinion to be of limited probative value.

The remaining evidence includes the October 2004 Post Deployment Health Assessment, where the Veteran denied ringing of the ears at that time or whether he developed it at any time during deployment, and the Veteran's subsequent statements that his tinnitus began in-service, specifically while in Iraq.  Again, the Veteran is competent to report on the onset of tinnitus.  In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus began in-service.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.    


REMAND

With respect to the Veteran's claim for entitlement to service connection for GERD, the evidence of record shows a current diagnosis.  See November 2009 VA treatment record.  In his October 2009 claim, the Veteran indicated that he had a "stomach condition" (later clarified in a November 2009 phone call as acid reflux) that began "in service."  In his October 2012 VA Form 9, the Veteran stated that a "doctor at Ft. Riley told me that I have" GERD and to "refer to records."  

In the August 2013 IHP, the Veteran's representative referenced a 1998 service medical record form noting that the Veteran was taking Zantac for a gastric condition.  Upon review, the Board was not able to find the document that the Veteran's representative referenced.  Of record was a May 1998 Report of Medical Assessment which included a negative response from the Veteran to a question of whether he was taking any medications at that time.  Also of record was a May 1998 Report of Medical History (accompanying the May 1998 separation Report of Medical Examination) that included a notation from the Veteran that he was taking no medication.  

While the Board was not able to find the 1998 document that the Veteran's representative referenced, a list of prescriptions indicated that on December 18, 2003 (during the Veteran's second period of active service), the Veteran was prescribed ranitidine, which was referenced as equivalent to Zantac, and rabeprazole, which was referenced as equivalent to AcipHex.  Under the "site" heading for these prescriptions was a notation of Ft. Riley.  Also of record is an October 2004 Report of Medical Assessment, which included a positive response from the Veteran to a question of whether he was taking any medication at that time, with a notation of Zantac.  Zantac and AcipHex are trademark names for ranitidine and rabeprazole, respectively.  See Dorland's Illustrated Medical Dictionary 17, 2091 (32nd ed. 2012).  These medications, ranitidine and rabeprazole, are used to treat GERD.  Id. at 1569, 1592.  As the Veteran has a current disability (GERD) and the evidence of record indicates that he was treated during active service for medications that are used to treat GERD, the Board finds that remand is required for a VA examination and opinion to address the etiology of the Veteran's GERD.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As evidence of record indicated that the Veteran was receiving VA treatment for GERD, any updated VA treatment records must be obtained (the most recent VA treatment records of record are from December 2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from December 2009).

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the etiology of his current GERD.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's GERD had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the December 2003 list showing that the Veteran was prescribed medications used to treat GERD (ranitidine and rabeprazole) while in service and the October 2004 Report of Medical Assessment (also while the Veteran was in service) where the Veteran stated that he was taking Zantac.  

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


